UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2013 Date of Reporting Period: 12/31/2012 Item 1. Schedule of Investments. NICHOLAS EQUITY INCOME FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF December 31, 2012 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 92.30% Consumer Discretionary - Durables & Apparel 6.81% 225,000 Leggett & Platt, Incorporated $ 105,000 Mattel, Inc. 3,845,100 105,000 Tupperware Brands Corporation 6,730,500 16,700,100 Consumer Discretionary - Media 4.37% 155,000 Thomson Reuters Corporation 4,504,300 130,000 Time Warner Inc. 6,217,900 10,722,200 Consumer Discretionary - Services 5.65% 95,000 Darden Restaurants, Inc. 4,281,650 65,000 McDonald's Corporation 5,733,650 63,000 Six Flags Entertainment Corporation 3,855,600 13,870,900 Consumer Staples - Food & Staples Retailing 5.39% 190,000 Sysco Corporation 6,015,400 195,000 Walgreen Co. 7,216,950 13,232,350 Consumer Staples - Food, Beverage & Tobacco 6.59% 80,000 Kraft Foods Group, Inc. 3,637,600 64,500 Philip Morris International Inc. 5,394,780 108,642 Rocky Mountain Chocolate Factory, Inc. 1,147,260 155,000 Unilever PLC 6,001,600 16,181,240 Energy 10.62% 305,000 Dorchester Minerals, L.P. 6,197,600 185,000 Kinder Morgan, Inc. 6,536,050 280,000 PAA Natural Gas Storage, L.P. 5,334,000 50,000 Plains All American Pipeline, L.P. 2,262,000 110,000 TOTAL S.A. 5,721,100 26,050,750 Financials - Diversified 2.42% 113,800 W.P. Carey Inc. 5,934,670 Financials - Insurance 4.51% 205,000 Brown & Brown, Inc. 5,219,300 550,000 Old Republic International Corporation 5,857,500 11,076,800 Financials - Real Estate 10.65% 92,500 Digital Realty Trust, Inc. 6,279,825 60,000 Mid-America Apartment Communities, Inc. 3,885,000 257,800 Monmouth Real Estate Investment Corporation - Class A 2,670,808 145,000 Plum Creek Timber Company, Inc. 6,433,650 135,000 Sabra Health Care REIT, Inc. 2,932,200 415,000 Summit Hotel Properties, Inc. 3,942,500 26,143,983 Health Care - Equipment & Services 4.22% 140,000 Cardinal Health, Inc. 5,765,200 91,300 Computer Programs and Systems, Inc. 4,596,042 10,361,242 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 4.55% Page 1 95,000 Novartis AG 6,013,500 205,000 Pfizer Inc. 5,141,400 11,154,900 Industrials - Capital Goods 7.76% 272,100 Douglas Dynamics, Inc. 3,915,519 82,500 Emerson Electric Co. 4,369,200 61,300 National Presto Industries, Inc. 4,235,830 82,500 Snap-on Incorporated 6,516,675 19,037,224 Industrials - Commercial & Professional Services 3.66% 196,770 Healthcare Services Group, Inc. 4,570,967 150,000 Republic Services, Inc. 4,399,500 8,970,467 Industrials - Transportation 2.44% 120,000 Ryder System, Inc. 5,991,600 Information Technology - Hardware & Equipment 1.59% 175,000 Molex Incorporated - Class A 3,906,000 Information Technology - Semiconductors & Semiconductor Equipment 2.13% 160,000 Microchip Technology Incorporated 5,214,400 Information Technology - Software & Services 3.84% 48,066 Computer Services, Inc. 1,369,881 130,000 Paychex, Inc. 4,048,200 295,000 Western Union Company (The) 4,014,950 9,433,031 - Materials 3.45% 95,611 Greif, Inc. - Class B 4,636,177 130,000 RPM International, Inc. 3,816,800 8,452,977 Telecommunication Services 1.65% 120,000 AT&T Inc. 4,045,200 TOTAL COMMON STOCKS (cost $199,857,456) 226,480,034 PREFERRED STOCK 0.60% Financials - Real Estate 0.60% 57,800 BioMed Realty Trust, Inc. 7.375% Series A Cumulative Redeemable (cost $1,419,543) 1,473,322 CONVERTIBLE PREFERRED STOCK 1.48% Financials - Diversified 1.48% 3,194 Bank of America Corporation 7.25% Non-Cumulative Convertible Preferred Stock Series L (cost $3,067,929) 3,625,190 - SHORT -TERM INVESTMENTS 5.88% Commercial Paper - 5.25% $ 575,000 Bacardi U.S.A., Inc. 01/02/13, 0.40% 575,000 700,000 Bacardi-Martini B.V. 01/02/13, 0.39% 700,000 975,000 Marriott International, Inc. 01/02/13, 0.33% % 975,000 1,000,000 Integrys Energy Group, Inc. 01/03/13, 0.38% 999,990 875,000 Integrys Energy Group, Inc. 01/03/13, 0.39% 874,991 901,000 Kellogg Company 01/04/13, 0.21% 900,989 310,000 Rockwell Automation, Inc. 01/07/13, 0.23% 309,990 1,800,000 Valspar Corporation (The) 01/08/13, 0.35% 1,799,895 475,000 Nissan Motor Acceptance Corporation 01/09/13, 0.40% % 474,963 1,500,000 Rockwell Automation, Inc. 01/10/13, 0.23% 1,499,923 205,000 Wisconsin Gas Company 01/10/13, 0.17% 204,992 1,000,000 UnitedHealth Group Incorporated 01/11/13, 0.25% % 999,938 1,428,000 UnitedHealth Group Incorporated Page 2 01/11/13, 0.25% 1,427,911 900,000 Rockwell Automation, Inc. 01/14/13, 0.22% 899,934 250,000 McGraw-Hill Companies, Inc. (The) 02/01/13, 0.43% 249,910 12,893,426 Variable Rate Security - 0.63% 1,545,710 Fidelity Institutional Money Market Fund - Class I 1,545,710 TOTAL SHORT-TERM INVESTMENTS (cost $14,439,136) 14,439,136 TOTAL INVESTMENTS (cost $218,784,064) - 100.26% 246,017,682 LIABILITIES, NET OF OTHER ASSETS - (0.26)% (642,124 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ % Of net assets. As of December 31, 2012, investment cost for federal tax purposes was $218,916,636 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (5,807,925 ) Net unrealized appreciation $27,101,046 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Preferred Stock(1) 1,473,322 Level 2 - Convertible Preferred Stock(1) 3,625,190 Commercial Paper 12,893,426 Variable Rate Security 1,545,710 Level 3 - None - Total $246,017,682 (1) See Schedule above for further detail by industry Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/01/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/01/2013 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/01/2013
